Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 11, the claims are deemed to be allowable over the prior art as neither Brander et al. (US 20140215356 A1) hereinafter Brander, nor Bhorkar et al. (US 20150095510 A1) hereinafter Bhorkar, nor Hahm et al. (US 20150058450 A1) hereinafter Hahm, nor Subramaniam et al (US 20160073155 A1) hereinafter Subramaniam, nor Han et al. (US 20130219072 A1) hereinafter Han, nor Thakkar et al. (US 20040127251 A1) hereinafter Thakkar, nor Wang et al. (US 8416767 B2) hereinafter Wang, nor Xiang et al. (US 20020122401 A1) nor the combination either teach or suggest the recited limitations of the independent claims.
More specifically none of the above recited prior art teach “the first communication mode being a mode in which image data currently displayed on a display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on a display unit associated with the another communication apparatus, and the second communication mode being a mode in which image data which is not currently displayed on the display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on the display unit associated with the another communication apparatus; and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”. The examiner specifically note the underlined part as not being taught by the prior art in light of the defining limitations italicized.
Brander teaches a communication apparatus comprising: (0019; system) one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: (0015; processors executing instructions stored in memory to perform the function of the invention) communicate with another communication apparatus in a first communication mode or a second communication mode, (Fig 1; 0084; communicating through casting, wifi direct, or any of the many recited communication protocols) the first communication mode being a mode in which image data displayed on a display unit associated with the communication apparatus is transmitted to the another communication apparatus, (0041; 0046; software application for screen sharing data displayed on a sharer device to receiving device) and the second communication mode being a mode in which image data which is stored in a storage unit associated with the communication apparatus and is not displayed on the display unit associated with the communication apparatus is transmitted to the another communication apparatus for displaying on a display unit associated with the another communication apparatus; (0059-0061; pausing screen sharing (equivalent to first mode) based on the identification of confidential information, and transmitting the last image (equivalent to second mode that is not screen sharing) in the screen buffer (equivalent to stored in memory and not displayed) prior to suspending to the receiving device).
first communication mode being a mode in which image data currently displayed on a display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on a display unit associated with the another communication apparatus, and the second communication mode being a mode in which image data which is not currently displayed on the display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on the display unit associated with the another communication apparatus; and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Bhorkar teaches the [0027] In certain embodiments, smartphone 280 and television 290 (or more generally, any multimedia devices) may switch between using a mirroring protocol, such as Miracast, for transferring interactive content (e.g., emails, texts, games, etc.) and using a streaming protocol, such as DLNA, for transferring the non-interactive content (e.g., music, videos, pictures, etc.) without having to tear down and reestablish L2 connections. In this way, a single L2 connections between smartphone 280 and television 290 can be used and reused as many times as needed for switching back and forth (and back again, etc.) between a mirroring protocol and a streaming protocol. Such L2 connection reuse can 
Bhorkar is almost identical to the claimed limitations but Bhorkar lacks to disclose the displaying of the screen for receiving from a user a designation of whether or not to resume the image data transmission by the first communication mode, and further discusses that the switch back to the first communication method is requested through a WFD RTSP trigger, and termination of the second communication mode after receiving that trigger. Therefore Bhorkar does not disclose “the first communication mode being a mode in which image data currently displayed on a display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on a display unit associated with the another communication apparatus, and the second communication mode being a mode in which image data which is not currently displayed on the display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on the display unit associated with the another communication apparatus; and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Hahm teaches [0106] In contrast, if the sync terminal 200 determines that the content displayed on the screen of the source terminal 100 is not stored in the memory of the sync terminal 200 at operation S403, then the sync terminal 200 may proceed to operation S405 at which the sync terminal 200 may determine whether to reproduce the content displayed on the screen of the source terminal 100 in the streaming mode. For example, the sync terminal 200 may determine whether to reproduce the content displayed on the screen of the source terminal 100 in the mirroring mode or a streaming mode. For example, while the content is reproduced in the mirroring mode, the sync terminal 200 may receive and buffer the content data in the streaming mode, and may determine whether to reproduce the content in the streaming mode by using the buffered content data, after a certain time. In this case, the sync terminal 200 may determine whether to reproduce the content displayed on the screen of the source terminal 100, in the mirroring mode or the streaming mode according to a user input, according to user preferences, or according to a method of determining whether to reproduce the content by switching from the mirroring mode to the streaming mode as described below with reference to FIG. 7.    [0128] While the content is reproduced in the mirroring mode at operation S417, the sync terminal 200 may determine again whether to reproduce the content by switching from the mirroring mode to the streaming mode at operation S405, and thus may reproduce the content by switching from the mirroring mode to the streaming mode at operations S407, S409, S411, and S413. In this case, whether to reproduce the content by switching from the mirroring mode to the streaming mode may be determined according to a user input or a method of determining whether to reproduce the content by switching from the mirroring mode to the streaming mode as described below with reference to FIG. 7.
and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”
Subramaniam teaches [0038] RTSP based messaging is illustrated in FIG. 4. The system may begin in a display mirroring mode at state 110 where the image data is taken from the frame buffer 54 of the source 30, and is H.264 encoded at the source 30 and H.264 decoded at the sink 32 (e.g., utilizing the solid lines of FIGS. 2 and 3 as described above). This mode may require transcoding of the display data, as also described above. If a user of the source 30 selects to play a video clip stored on, generated by, or received by the source 30 in an encoding format for which the sink 32 includes a compatible codec, the source 30 may send an RTSP request message at state 112 to indicate that a stream switch from mirroring to direct streaming starts. When the sink 32 receives this request, at state 114 it may respond to the source 30 to change the bitstream from mirroring to direct streaming and prepares its decoder (e.g., the video decoder 140) for receiving the new bitstream on the TCP/UDP port that was negotiated, and informs the source 30 that it is ready for direct streaming. The source 30 on receiving the response from sink 32 may stop the mirroring bitstream and start streaming the bitstream contained in the video clip to the TCP/UDP port negotiated for this purpose, entering the direct streaming mode at state 115. If the user stops the clip or the clip reaches the end of the stream, at state 116 the source 30 may send an RTSP request to indicate that the direct streaming is ending, e.g., the stream switch from direct streaming to mirroring may start. When the sink 32 receives this request, at state 118 it may respond to the source 30 to change the 
The difference is that Subramaniam teaches if the user stops the streaming content, or the content reaches its end, sending by the source device an RTSP play command to the sink device indicating mirroring mode will be initiated which is different in operation to, and therefore does not disclose “and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Han teaches [0034] Referring to respective steps 420 to 438 corresponding to the procedures of the content streaming performed during the screen mirroring operation, if there is a manipulation for reproducing the content by the user in the source device 1 in step 420, the source device 1 obtains related Application Programming Interface (API) information and determines whether a current screen mirroring function is in an active status in step 421. Then, the source device 1 requests information on whether a mirroring/streaming switching is supported and information on a media profile supporting the mirroring/streaming switching by using a "GET_PARAMETER" method of the RTSP in order to determine whether the sink device 2 supports a content streaming conversion in step 422, and the sink device 2 provides corresponding information to the source device 1 in response to the request in step 423. The sink device 2 can support the mirroring/streaming switching (yes), and informs the source device 1 of 
Han is focused on sink device capabilities when switching between communication modes and does not describe a user input for resuming a previous communication mode in response to a current mode being terminated, and therefore does not disclose “and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Thakkar teaches A method of binding a voice communication mode with a data communication mode during a communication session between a first party using a first communication device and a second party using a second communication device, at least the first communication device having an image capturing means, the method comprising: establishing a voice communication link between the first and second communication devices using a voice communication mode; instantiating an application on the first communication device for binding the voice communication mode with the data communication mode; receiving an input at the first communication device to establish a data communication link using the data communication mode; suspending the voice communication link; transferring a data file to the second mobile communication device from the first mobile communication 
Thakkar is different in that when resuming the communication mode, it is done automatically, and furthermore it is performed using different types of communication modes that are image based, and therefore does not disclose  “and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Wang teaches The designation of multiple communications as being part of the same conversation or alternately as part of different conversations may be indicated manually by users or automatically according to default rules. The user interface available on the telecommunications device may include a button or similar mechanism such as voice-command recognition for affirmatively indicating that a conversation is concluded. In that case, any subsequent communication becomes part of a different conversation. One example of a default rule is a time-out where, for example, after 30 minutes without communication the conversation is automatically ended. The user interface of the telecommunication devices may include a confirmation feature such as a pop-up menu whenever a conversation is to be concluded. For example, ending a voice communication by “hanging up” the phone may end the corresponding conversation or may simply end that mode of communication and the conversation to switch to a different mode of communication. In that situation a pop-up menu may present the user with a query such as “End this conversation?” or “Switch to SMS?”. Additionally, following termination of a conversation there may be a mechanism for any user that participated in the conversation to revive the conversation.
first communication mode being a mode in which image data currently displayed on a display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on a display unit associated with the another communication apparatus, and the second communication mode being a mode in which image data which is not currently displayed on the display unit associated with the communication apparatus is transmitted to the another communication apparatus and is displayed on the display unit associated with the another communication apparatus; and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.
Xiang teaches [0009] In one aspect, the present invention is a method in a wireless telecommunication network for placing on hold an ongoing circuit-switched voice call between a first party and a second party, and conducting a packet-switched data session between the second party and a third party. The method includes the steps of receiving in a packet-switched call-service node, a setup request for the data session; sending by the packet-switched node, the setup request for the data session to a circuit-switched call-service node that is handling the ongoing circuit-switched voice call; and upon receipt of the setup request, sending a call waiting indication for the data session from the circuit-switched node to the second party. In response to the call waiting indication, the second party sends an acceptance of the data session to the circuit-switched node. Upon receipt of the acceptance, the voice call is placed on hold by the circuit-switched node, and an acceptance of the data session is sent from the circuit-switched node to the packet-switched node. Upon receipt of the acceptance, the packet-switched 
Xiang does not teach the user input and therefore does not disclose “and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.

In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the prior art above to teach “and in a case where image data transmission by the second communication mode is terminated, display a screen for receiving, from a user, a designation of whether or not to resume image data transmission by the first communication mode wherein image data transmission by the first communication mode is resumed in a case where a designation to resume image data transmission by the first communication mode is received via the screen, and wherein the screen is displayed in a case where the terminated second communication mode was started by shifting from the first communication mode, whereas the screen is not displayed in a case where the terminated second communication mode was not started by shifting from the first communication mode”.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451